UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) PQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:October 31, 2010 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-49870 Big Cat Energy Corporation (Exact name of small business issuer as specified in its charter) Nevada 61-1500382 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 121 W. Merino St PO Box 500 Upton WY 82730 (Address of principal executive offices) (307) 468-9369 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes PNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer P Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No P State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 43,844,334 shares of common stock, $.0001 par value as of December 10, 2010 1 BIG CAT ENERGY CORPORATION INDEX Page PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Balance Sheets as of October 31, 2010 (Unaudited) and April 30, 2010 3 Condensed Statements of Operations for the three months ended October 31, 2010 and 2009,for the six months endedOctober 31, 2010 and 2009 and for the cumulative period from June 19, 1997 (inception) through October 31, 2010 (Unaudited) 4 Condensed Statements of Cash Flows for the six months ended October 31, 2010 and 2009, and for the cumulative period from June 19, 1997 (inception) through October 31, 2010 (Unaudited) 5 Condensed Statement of Shareholders’ Equity for the six months ended October 31, 2010 and the cumulative period from June 19, 1997 (inception) to October 31, 2010 (Unaudited) 6 Notes to Unaudited Condensed Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 4T. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION 18 ITEM 1. Legal Proceedings 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3. Default Upon Senior Securities 18 ITEM 4. Submission of Matters to a Vote of Security Holders 18 ITEM 5. Other Information 18 ITEM 6. EXHIBITS 18 SIGNATURES 18 2 PART I. ITEM 1.FINANCIAL STATEMENTS. BIG CAT ENERGY CORPORATION (A Development Stage Company) Condensed Balance Sheets October 31, 2010 (unaudited) April 30, 2010 Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property, plant and equipment, at cost: Equipment heldfor sale Equipment installed Furniture and equipment, net of accumulated depreciation Total Intangible assets, net Total assets $ $ Liabilities and Shareholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued liabilities $ $ Deferred salary Deferred revenue Total current liabilities Shareholders’ equity (deficit): Common stock, $.0001 par value; 100,000,000 shares authorized, 43,844,334 and 43,481,000 shares issued and outstanding at July 31, 2010 and April 30, 2010 respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total shareholders’ equity (deficit) ) Total liabilities and shareholders’ equity (deficit) $ $ See accompanying notes to condensed financial statements. 3 BIG CAT ENERGY CORPORATION (A Development Stage Company) Condensed Statements of Operations (Unaudited) June 19, 1997 For the Three Months For the Six Months (Inception) Ended Ended Through October 31, October31, October 31, Revenues $ Costs and expenses: Personnel costs Professional fees Research and development Selling expense Depreciation and amortization Other operating supplies General and administrative Total Expenses LOSS BEFORE OTHER INCOME ) OTHER INCOME (EXPENSE) Interest income 9 Litigation proceeds (Loss) on valuation from private placement ) Loss before discontinued operations ) Loss on discontinued operations ) Net (Loss) $ ) $ ) $ ) $ ) $ ) Net loss per share from continuing operations $ ) $ ) $ ) $ ) Net loss per share-discontinued operations Net loss per share, basic and dilutive $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding-basic and diluted 43,844,334 42,041,000 43,751,055 37,204,043 See accompanying notes to condensed financial statements. 4 BIG CAT ENERGY CORPORATION (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Six Months Ended October 31, June 19, 1997 (Inception) Through October 31, Cash Flows From Operating Activities: Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Stock based compensation Stock in lieu of payment Contributed services and other Cash flow from discontinued operations Changes in operating assets and liabilities: Accounts receivable ) Trading securities Prepaid and other ) Deferred revenue ) ) Deferred salaries Accounts payable and accrued liabilities ) Net cash (used in) operating activities ) ) ) Cash flows from investing activities: Purchase of unproven oil and gas properties ) Purchase inventory ) Equipment purchases ) ) Other assets ) ) ) Cash used in discontinued operations ) Net cash (used in) investing activities ) ) ) Cash flows from financing activities: Proceeds from related party advances Repayment of related party advances ) ) Proceeds from the sale of common stock Payments for offering costs ) Cash flow provided by discontinued operations Net cash provided by financing activities Net Increase in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ $ Noncash investing and financing transactions: Forgiveness of debt by related party, accounted for asCapital contributed $ $ $ Stock issued to related party for ARIDtechnology $ $ $ Spin off of Sterling Oil & Gas $ $ $ See accompanying notes to condensed financial statements. 5 BIG CAT ENERGY CORPORATION (A Development Stage Company) CONDENSED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED OCTOBER 31, 2010 AND THE CUMULATIVE PERIOD FROM JUNE 19, 1997 (INCEPTION) TO OCTOBER 31, 2010 (UNAUDITED) Common Stock Shares Par value $.0001 Additional Paid-in Capital Deficit Incurred During Development Stage Total Balance, at Inception (June 19, 1997) Stock issued for services upon inception at June 19, 1997 issued at par $
